DISSENTING OPINION.
NORTONI, J.
The question in this case is a close one but I incline to the opinion it was for the jury. The facts in proof do not disclose a case where the master has furnished a considerable quantity of lumber out of which the servants are to select boards for scaffolds but, instead, it appears there were several scaffolds theretofore constructed by the carpenters and then standing. Further, plaintiff testified he and his companions were neither expected nor required to build the scaffolds.
It is conceded defendant’s foreman, Tenney, instructed plaintiff and his companion steamfitters to use the standing scaffolds in performing their task of fitting steam pipes. Tenney was not a fellow-servant of plaintiff but, on the contrary, was the master’s representative, and it seems to me that his direction to plaintiff and his companions to use the scaffolds then standing involved an assurance of the master to the effect that they were reasonably safe for the purpose intended. This, of course, involved the idea that the boards on top of such scaffolds on which the men were to stand and walk were reasonably safe for the purpose as well. It is true plaintiff was not injured by falling from a scaffold pointed out by Tenney, but he was injured by the breaking of a board in use on such scaffold though it had been removed a few feet away by plaintiff and his companions to another scaffold where they were then at work. Having completed the task on the scaffold immediately west, they removed the boards from it to the theretofore uncovered scaffold on the south of the coal tower, and it was on this scaffold.the board broke which *588resulted in plaintiff’s injury. But the hoard was one in use on the scaffold pointed out by Tenney.
It seems there were scaffolds intact, that is, properly covered with boards, and others standing without such covering at the time Tenney gave the general order to the steamfitters to use the same. Of course, the only way the steamfitters could use the uncovered scaffolds would be to cover them with the lumber from those on which they had been working, and it is clear that Tenney, the foreman, directed the use of such lumber on the scaffolds where it then was. Besides, plaintiff testified that it was no part of the duty of himself or companions to build the scaffold. It seems to be a fair construction of Tenney’s order that the steamfitters should remove the covering boards from the other scaffolds and place them upon the one from which plaintiff fell, otherwise the order was insufficient to the end in contemplation. Thus viewing the testimony, I am of opinion that it was for the jury to answer whether or not defendant furnished the board in question.
As to the contributory negligence of plaintiff, I think that, too, was a question for the jury. In the circumstances of the case, the particular board involved presented no such features of danger as to threaten imminent peril. Others having used it in the scaffold then standing, an ordinarily prudent person would not scan it for defects as closely as he might on selecting it in the first instance. Then, too, it seems to have been rough on one side and discolored by use on’ the other so the knot which occasioned its breaking was concealed. I am persuaded the defect in the board was one not likely to be disclosed upon such an inspection as an ordinarily prudent, wrorkman would make in the light of the circumstances that he and others had immediately theretofore safely used it in the standing scaffold for the same purpose. It is entirely clear to my mind that plaintiff should not be adjudged guilty of contributory negligence as a matter of law.
*589Though it may be conceded., the question as to whether defendant furnished plaintiff and his companions the plank for scaffold purposes is a close one, I believe there is sufficient in the proof to send it to the jury. Entertaining this view, I respectfully dissent.